Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are being examined in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “sensing a waveform” renders the claim indefinite because it is unclear what type of waveform is being sensed. For examination purposes, examiner interprets the claim to mean sensing a vibration waveform.
All remaining claims are rejected as they depend from rejected independent claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wigdahl et al. (US Pub. No. 2016/0355292 A1, herein, Wigdahl) in view of Paillet et al. (US Pub. No. 2010/0236191 A1, herein, Paillet).
Regarding claim 1, Wigdahl discloses a baling machine (34 – Fig. 1) comprising: 
a bale-forming chamber (36) for receiving plant matter (“crop material” – Para [0023]) and forming it into a bale (58), the bale- forming chamber including one or more rotatable, bale-forming rollers and one or more bale-forming belts (42); 
a feed mechanism (60 – Fig. 3) for feeding a flexible wrapping material (66) into the bale-forming chamber for wrapping the bale therein (Para [0031]); and 
an acoustic or vibration sensor (100, 110, “ultrasonic sensor” – Para [0039], Figs. 3 and 5-9) configured for: 
generating an output (“providing an output” – Para [0046]) indicating one or more of whether the wrapping material (i) is being wrapped onto the bale and (ii) is the subject of a wrapping failure (“improperly wrapped” – Para [0048]); and 
sensing a waveform (“transmission of a sound wave through…the wrapping material 66” – Para [0045])while the wrapping material is being fed into the bale- forming chamber (“a characteristic of the wrapping material” – Para [0046]), 
wherein the acoustic or vibration sensor is configured for sensing a waveform generated at a frequency or in a frequency range or at an amplitude or in an amplitude range that is characteristic of acceptable wrapping of the wrapping material onto the bale (Para [0039] and [0052]-[0054]).
Wigdahl does not expressly disclose that one or more of the one or more bale-forming rollers and the one or more baling-forming belts includes a series of plant-matter-engaging external protrusions supported at regular intervals about an external periphery; and wherein the acoustic or vibration sensor is configured for sensing a waveform generated using the external protrusions.
Paillet teaches one or more of the one or more bale-forming rollers (24 – Figs. 1 and 3) includes a series of plant-matter-engaging external protrusions (38) supported at regular intervals about an external periphery (Fig. 3, Para [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the bailing machine disclosed by Wigdahl so that one or more of the one or more bale-forming rollers and the one or more baling-forming belts includes a series of plant-matter-engaging external protrusions supported at regular intervals about an external periphery; and wherein the acoustic or vibration sensor is configured for sensing a waveform generated using the external protrusions as taught by Paillet in order to further prevent any jamming or blocking during operation.
Examiner the one or more rotatable, bale-forming rollers and one or more bale-forming belts to be obvious variants of one another.

Regarding claim 2, Wigdahl in view of Paillet teaches the baling machine as recited above, wherein the output is indicative of the wrapping material being wrapped around the one or more rotatable, bale-forming rollers (Wigdahl, Para [0049]).

Regarding claim 3, Wigdahl in view of Paillet teaches the baling machine as recited above, wherein the waveform at a frequency or in a frequency range or at an amplitude or in an amplitude range that is characteristic of successful wrapping is characteristic of engagement of the external protrusions with plant matter during feeding of the wrapping material into the bale-forming chamber (Wigdahl, Para [0049]).
Regarding claim 4, Wigdahl in view of Paillet teaches the baling machine as recited above, wherein the waveform is characteristic of the wrapping material being wrapped onto the bale, and the output is indicative of acceptable wrapping of the bale (Wigdahl, Para [0046]-[0049]).

Regarding claim 5, Wigdahl in view of Paillet teaches the baling machine as recited above, wherein the waveform is characteristic of the wrapping material being wrapped onto the one or more rotatable, bale-forming rollers, wherein the acoustic or vibration sensor is further configured to generate no output when material being wrapped onto the bale is sensed, the absence of the output being indicative of acceptable wrapping of the bale (Wigdahl, Para [0046]-[0049]).

Regarding claim 6, Wigdahl in view of Paillet teaches the baling machine as recited above, wherein the output is indicative of the wrapping failure or an error condition (Wigdahl, Para [0046]).

Regarding claim 7, Wigdahl in view of Paillet teaches the baling machine as recited above,  wherein the acoustic or vibration sensor senses the waveform that is characteristic of wrapping material being wrapped onto the one or more rotatable, bale-forming rollers or the one or more bale-forming belts and consequently generates no output, the absence of the output being indicative of the wrapping failure or an error condition (Wigdahl, Para [0046]-[0049]).

Regarding claim 8, Wigdahl in view of Paillet teaches the baling machine as recited above, wherein the acoustic or vibration sensor is connected to a filter (“a computer or control device”) that discriminates waveforms detected by the sensor in a frequency range indicative of wrapping of the wrapping material onto the bale (Wigdahl, Para [0046]).

Regarding claim 9, Wigdahl in view of Paillet teaches the baling machine as recited above, wherein the series of external protrusions includes a series of elongate ribs (Paillet, Fig. 3, Para [0024]).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the bailing machine disclosed by Wigdahl so that the series of external protrusions includes a series of elongate ribs as taught by Paillet in order to further prevent any jamming or blocking during operation.

Regarding claim 10, Wigdahl in view of Paillet teaches the baling machine as recited above, further comprising a machine frame (Paillet, 26 – Para [0020]) or a machine frame member that is directly or indirectly connected to the one or more rotatable, bale- forming rollers and on which the acoustic or vibration sensor is supported.
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the bailing machine disclosed by Wigdahl with a machine frame or a machine frame member that is directly or indirectly connected to the one or more rotatable, bale- forming rollers and on which the acoustic or vibration sensor is supported as taught by Paillet in order to further prevent any jamming or blocking during operation.

Regarding claim 11, Wigdahl in view of Paillet teaches the baling machine as recited above, wherein the acoustic or vibration sensor is operatively connected to a processor or circuit (“a computer or control device”) that processes an output signal of the acoustic or vibration sensor and generates one or more signals in dependence on a status of the output signal of the acoustic or vibration sensor (Wigdahl, Para [0046]).

Regarding claim 12, Wigdahl in view of Paillet teaches the baling machine as recited above, wherein the acoustic or vibration sensor is operatively connected to a processor or circuit (“a computer or control device”) that processes an output signal of the acoustic or vibration sensor and generates one or more signals in dependence on a status of the output signal of the acoustic or vibration sensor, and wherein the processor or circuit processes an absence of the output signal of the acoustic or vibration sensor and generates one or more signals on detection of the absence of the output signal (Wigdahl, Para [0046]).

Regarding claim 13, Wigdahl in view of Paillet teaches the baling machine as recited above, wherein the acoustic or vibration sensor is operatively connected to a processor or circuit (“a computer or control device”) that processes an output signal of the acoustic or vibration sensor and generates one or more signals in dependence on a status of the output signal of the acoustic or vibration sensor, and wherein at least part of the processor or circuit is supported by or forms part of the baling machine (Wigdahl, Para [0046]).

Regarding claim 14, Wigdahl in view of Paillet teaches the baling machine as recited above, further comprising one or more comparators (“a computer or control device”)  configured for: comparing a non-wrap waveform that is sensed while the baling machine is operational without the wrapping material being fed into the bale-forming chamber, with a waveform sensed while the wrapping material is being fed into the bale-forming chamber; and generating one or more signals in dependence on the comparison (Wigdahl, Para [0046]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





May 17, 2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731